Citation Nr: 1819338	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  09-46 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a left knee disability.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for sinusitis.

3.  Whether new and material evidence has been presented to reopen a claim of service connection for a lumbar spine disability.

4.  Whether new and material evidence has been presented to reopen a claim of service connection for left shoulder disability.

5.  Entitlement to service connection for a left knee condition.

6. Entitlement to service connection for sinusitis to include as secondary to the Veteran's service-connected nose fracture.

7.  Entitlement to a rating in excess of 10 percent for service-connected nose fracture residuals.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1983 to December 1991 with subsequent additional service in the United States Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in November 2017.  A transcript of that hearing has been associated with the claims file.

The issues of reopening the Veteran's lumbar spine claim, entitlement to an increased rating for nose fracture residuals, and entitlement to service connection for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A January 2006 rating decision denied service connection for sinusitis and denied the Veteran's petition to reopen his left knee and left shoulder claims; the Veteran did not perfect an appeal.

2.  Evidence submitted since the January 2006 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's left knee claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  Evidence submitted since the January 2006 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's sinusitis claim, and therefore raises a reasonable possibility of substantiating the claim.

4.  The Veteran's degenerative arthritis of the left knee is attributable to his active duty service.

5.  Evidence submitted since the January 2006 rating decision, while new, does not by itself or when considered with previous evidence of record relate to an unestablished fact necessary to substantiate the Veteran's left shoulder claim, and therefore does not raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The January 2006 rating decision which denied service connection for left knee, left shoulder, and sinusitis conditions, is final.  38 U.S.C. § 7105 (2012).

2.  New and material evidence has been received since the January 2006 rating decision and the claim of entitlement to service connection for a left knee disability is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has been received since the January 2006 rating decision and the claim of entitlement to service connection for sinusitis is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for service connection for degenerative arthritis of the left knee have been met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

5.  Evidence received since the January 2006 rating decision, while new, is not material, and the criteria to reopen the Veteran's claim of entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

With regard to the Veteran's left knee claim and sinusitis new and material evidence claim, because the benefits are being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of his new and material evidence claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

With regard to the Veteran's left shoulder claim, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. New and Material Evidence Petition

As discussed above, the Veteran was previously denied entitlement to service connection for sinusitis and reopening of his left knee and left shoulder claims in a January 2006 rating decision.

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.302.  However, pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In such a case, the claim is reopened and the former disposition of that case is reviewed de novo and readjudicated.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Here, the January 2006 rating decision became final because the Veteran did not submit a timely appeal and nor did he submit additional evidence in support of his claim prior to the expiration of the appeal period.  

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Addressing the Veteran's left knee claim, since the time of the January 2006 rating decision an April 2010 VA examiner diagnosed the Veteran with early degenerative arthritis of the left knee and concluded that it was caused by or the result of active duty service.  This evidence was not previously considered at the time of the January 2006 rating decision, and raises a reasonable probability of substantiating the claim.  Accordingly, the Board finds that reopening of the Veteran's claim of entitlement to service connection for a left knee disability is warranted.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

Addressing the Veteran's sinusitis claim, since the time of the January 2006 rating decision, the Veteran has presented Board hearing testimony regarding possible nose fracture residuals other than deviated septum, including nose bleed, sinusitis, and runny nose, as well as onset of sinusitis symptoms just before his service in the Persian Gulf War.  Additionally, a July 2011 VA examination noted the presence of nasal congestion, frequent sinus pain, difficulty breathing, and daily headache pain, and related the Veteran's life long history of nasal and obstruction and nasal turbinate hypertrophy to the Veteran's deviated septum and nasal fracture.  This evidence was not previously considered at the time of the January 2006 rating decision, and raises a reasonable probability of substantiating the claim.  Accordingly, the Board finds that reopening of the Veteran's claim of entitlement to service connection for sinusitis is warranted.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

Finally, addressing the Veteran's left shoulder claim, entitlement to service connection for a left shoulder disability was previously denied based on service treatment records and an April 1992 VA examination which indicated that the Veteran's in-service left shoulder dislocation had resolved.  Since the time of the January 2006 rating decision, the Veteran has presented Board hearing testimony that his left shoulder condition may be related to his service in the Southwest Asia Theater of operations during the Persian Gulf War.  Additionally, additional treatment records have been procured.  However, such evidence, while new, is not material because at the time of the January 2006 rating decision, VA treatment record documenting a 2005 diagnosis of left "frozen shoulder" were already associated with the claims file.  As entitlement to service connection pursuant to 38 C.F.R. § 3.317 (2017) is predicated on an undiagnosed or medically unexplained chronic multi-symptom illness, the Veteran's Board hearing testimony and his VA treatment record documenting ongoing left shoulder complains do not raise a reasonable probability of substantiating his left shoulder claim.  Accordingly, the Board finds that reopening of the Veteran's claim of entitlement to service connection for a left shoulder disability is not warranted.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

III. Entitlement to Service Connection

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran's service treatment records document ongoing left knee issues.  A March 1987 service treatment record diagnoses the Veteran with retro-patellar pain syndrome.  On an April 1989 retention examination the Veteran responded "yes" to trick or locked knee.  September 1989 service treatment records contain a diagnosis of retro-patellar pain syndrome with slight quadriceps atrophy.  In October 1990, the Veteran was diagnosed with an overuse contusion.  A June 1991 service treatment record notes reoccurring left knee pain and includes a diagnosis of retro-patellar pain syndrome and possible chondromalacia.  An April 1992 VA examination indicated that the Veteran did not report "significant" left knee issues at that time.  Range of motion, joint line measurements, and quadriceps circumference were recorded.  The Veteran's left knee service treatment records were not discussed in the examination report, and the Veteran's left knee history was described as "strained left knee."  In a June 1998 National Guard enlistment examination the Veteran reported "don't know" in response to whether he had trick or locked knee on a report of medical history.  

April 1996 VA treatment records document a diagnosis of patellofemoral syndrome of the left knee.  July 1996 VA treatment records document increasing left knee pain now causing low back pain while walking.  December 1996 VA treatment records document left knee chondromalacia of the patella.  January 1998 treatment records document degeneration of the meniscus of the left knee.  April 1998 VA treatment records document left knee arthritis.  July 2001 VA treatment records document left knee meniscal cartilage degeneration.  A December 2012 X-ray documented an old anterior cruciate ligament (ACL) tear with medial joint space narrowing and symptoms of iliotibial band syndrome.  Cartilage degeneration, internal ganglion formation on the ACL, a possible oblique tear within the anterior horn of the lateral meniscus, and tendon sheath effusions were also noted.  July 2016 Magnetic Resonance Imaging results are consistent with chondromalacia.

As discussed above the Veteran was provided a VA examination in April 2010.  This examiner diagnosed the Veteran with early degenerative arthritis of the left knee and found that his current left knee diagnosis was caused by or the result of his active duty service.  In so finding, the examiner reviewed the Veteran's April 1992 VA examination of the left knee and noted that this report stated that the Veteran had reported an asymptomatic knee at that time, but did not discuss the Veteran's left knee issues during active duty service.  The examiner also noted that the Veteran was not screened for patellofemoral issues at the time of the April 1992 VA examination.  The examiner found that the chronicity of the Veteran's left knee issues was established by the Veteran's active duty service records, and that the combination of the negative April 1992 VA examination with subsequent problems is still compatible with a chronic disabling condition starting during service.

Based on the foregoing medical evidence, the Board finds that that the Veteran's left knee degenerative arthritis is attributable to his active duty service.  In so finding, the Board notes that the April 2010 medical nexus opinion is probative because it is based on a thorough review of the Veteran's service treatment records and his post-service left knee complaints, interview with the Veteran, detailed medical history, and is supported by an adequate rationale.  Additionally, the Board finds that there is also significant probative evidence of ongoing knee issues, in particular, patellofemoral syndrome, both during and after active duty service.  As such, the criteria for entitlement to service connection for left knee degenerative arthritis have been met, and an award of entitlement to service connection is warranted here.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability, and service connection for left knee degenerative arthritis is granted.

The petition to reopen the claim of entitlement to service connection for sinusitis is granted.

The petition to reopen the claim of entitlement to service connection for a left shoulder disability is denied.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

Addressing first the Veteran's petition to reopen his lumbar spine service connection opinion, the Board notes that an April 2010 VA examination was conducted confirming a diagnosis of right L5-S1 degenerative disc herniation.  However, the examination findings were not considered by the RO in the first instance as they are not discussed in either the Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Accordingly, as the Veteran's formal appeal was received in December 2009, remand of the Veteran's claim is required for issuance of an SSOC with consideration of this relevant evidence.

Likewise, the July 2011 nose and sinus VA examination was completed after issuance of the October 2009 SOC, but the RO did not readjudicate the Veteran's nose fracture residuals claim in a subsequent SSOC.  The Board observes that the Veteran is already in receipt of the maximum rating for deviation of the nasal septum, but that the Veteran's Board hearing testimony raises the possibility of other nose fracture residuals to include runny nose, sinusitis, headaches, and nosebleeds.  Accordingly, on remand, a VA examiner should assess these reported symptoms, and discuss whether any diagnosed sinus or nasal conditions are residuals of the Veteran's service-connected fractured nose, and this evidence should be addressed in an SSOC addressing the increase rating claim along with the July 2011 VA examination findings.

Additionally, because it is unclear whether the Veteran's diagnosed chronic sinusitis is the result of his nose fracture residuals, and no examination addressing secondary service connection has been procured, on remand, the examiner who is assessing the Veteran's nose fracture residuals should also address whether the Veteran's chronic sinusitis is secondary to his nose fracture residuals.

Finally, as a review of the claims file reveals that the Veteran is currently in receipt of VA treatment for the conditions that are being remanded, the AOJ should ensure all available relevant treatment records are obtained and associated with the record on appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records relevant to the claims being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his nose fracture residuals, to include an assessment of whether the Veteran's symptoms of runny nose, sinusitis, headaches, and nosebleeds are attributable to his deviated septum condition or were attributable to his deviated septum condition at any time during the appeal period.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must diagnose all nose fracture residuals.  The examiner should also address the Veteran's lay statements regarding runny nose, sinusitis, headaches, and nosebleeds as well as any other evidence of record relevant to these symptoms.

c. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's nose fracture residuals, and their impact on his daily activities and capacity for work.  

i. If the examiner finds that the Veteran's diagnosed sinusitis is not a residual of his service-connected nose fracture, the examiner must provide the following opinion:

1. Whether it is at least as likely as not that the Veteran's diagnosed sinusitis condition has been aggravated beyond its natural progression by his service-connected nose fracture residuals. 

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


